—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated February 24, 1992, as granted the infant plaintiff’s application for leave to serve a late notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well established that the question of whether to grant *220an application for leave to serve a late notice of claim is left to the sound discretion of the court (see, Ortega v New York City Hous. Auth., 167 AD2d 337). Under the circumstances of this case, it cannot be said that the court improvidently exercised its discretion in granting the infant plaintiff leave to serve a late notice of claim (see, King v City of New York, 90 AD2d 714). Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.